Citation Nr: 1811624	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to January 17, 2012, in excess of 30 percent from March 1, 2013 to March 10, 2017, and in excess of 60 percent therefrom for service-connected degenerative joint disease (DJD) of the right knee, status post total knee replacement (hereinafter "right knee disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities prior to February 12, 2009.  


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1974 to November 1987.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.

In a March 2012 rating decision, the RO granted a 100 percent rating for the Veteran's right knee disability effective from January 17, 2012 to February 28, 2013 for the year following his surgery for total right knee replacement.  A 30 percent rating was assigned effective March 1, 2013.  Thereafter, in a May 2016 rating decision, the RO granted entitlement to a TDIU effective from February 12, 2009.  In a subsequent December 2017 rating decision, the RO granted a 60 percent rating for the Veteran's right knee disability, effective March 10, 2017.  With the exception of the 100 percent rating from January 17, 2012 to February 28, 2013 and the grant of a TDIU from February 12, 2012, the RO decisions did not constitute a grant of the full benefit sought on appeal.  Accordingly, the rating claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A Board hearing was scheduled for July 2014 in Washington, DC.  In June 2014, the Veteran, by way of his attorney, canceled his request for a Board hearing in writing.  See June 2014 Third Party Correspondence.  Therefore, his request for a Board hearing is considered withdrawn, and the Board may proceed with review of the claims.

In November 2016, the Board most recently remanded the issues on appeal for a new VA examination.  The RO has since complied with the Board's directives.  Stegall v. West, 11 Vet. App. 268   (1998).

Also remanded in the Board's November 2016 decision was the issue of entitlement to service connection for left knee arthritis.  While on remand, in a December 2017 rating decision, the RO granted service connection for left knee arthritis.  Accordingly, as this award represented a full grant of the benefit sought with respect to this issue, this matter is resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The issue of entitlement to a TDIU prior to February 12, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 17, 2012, the Veterans right knee disability caused severe instability, but did not result in limitation of knee flexion of 60 degrees or less; or limitation of knee extension of 5 degrees or more.

2.  From March 1, 2013, to March 10, 2017, the Veteran's right knee disability resulted in chronic residuals of a prosthetic knee replacement consisting of severe painful motion, weakness, fatigue, incoordination, tenderness, crepitus, limitation of flexion, and pain with weight bearing.

3.  From March 10, 2017, the Veteran's right knee disability is receiving the maximum assignable schedular disability rating.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, prior to January 17, 2012, for service-connected right knee disability are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257, 5260, 5261 (2017).

2.  The criteria for an initial 60 percent rating, but no higher, from March 1, 2013, to March 10, 2017, for service-connected right knee disability are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2017).

3.  From March 10, 2017, the criteria for a rating in excess of 60 percent for service-connected right knee disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, pertinent post-service treatment records, and Social Security Administration (SSA) records have been obtained.  The Veteran has also been afforded appropriate VA examinations.

Significantly, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Increased Rating for Right Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  It is important that when evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

It is the intent of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability.  It is also the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Period Prior to January 17, 2012. 

For the period prior to January 17, 2012, the Veteran asserts that he is entitled to a rating in excess of 10 percent.  Specifically, by and through his attorney, the Veteran contends his rating of 10 percent should be increased to 30 or 60 percent given the instability noted in his knee, which led to his January 17, 2012 surgery.  See November 2012 Brief.  

As indicated, prior to January 17, 2012, the Veteran's right knee disability was rated under DC 5010-5060.  See December 2010 Rating Decision.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

Under DC 5010, traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, limitation of motion of a particular joint is noncompensable under the appropriate diagnostic code, a 10 percent rating is for application for each major joint affected by limitation of motion.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Limitation of motion due to a disability of the knee is rated under 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, flexion to 30 degrees warrants a 20 percent evaluation, and flexion to 15 degrees warrants a 30 percent evaluation.  DC 5261 provides ratings for limitation of extension.  A 0 percent evaluation is assigned for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee can also receive separate ratings under DC 5257.  VAOPGCPREC 23-97.  Under DC 5257, impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a.  However, the VA General Counsel explained that, when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98.

In the present case, in June 2006, the Veteran's right knee was evaluated by a VA clinician.  See June 2006 VAMC records.  The Veteran reported constant right knee pain that interferes with walking and sleep.  The clinician documented full flexion and extension on range of motion testing.  However, he found that the Veteran's range of motion was associated with weakness to resistance in flexion and extension, significant grinding and crepitation, and McMurray's sign created pain and snapping in the knee.  The Veteran also had an antalgic gait and medial collateral ligament laxity.  The examiner diagnosed the Veteran with osteoarthritis, medical compartment, right knee. 

In July 2008, the Veteran underwent a VA examination to assess the severity of his right knee DJD.  The examiner documented symptoms of pain, give-way, instability, stiffness, weakness, swelling, tenderness, and crepitus.  Range of motion testing showed flexion was limited to 110 degrees and extension was normal.  Significantly, the examiner indicated that there was no objective evidence of pain with active motion and, although there was evidence of pain following repetitive motion, there was no additional limitation of range of motion.  As for functional limitations, the examiner noted that the Veteran had a mild limp, and he was unable to stand for more than a few minutes and walk longer than 1/4 mile.  The examiner also noted that the Veteran constantly utilized a right knee brace.

In December 2010, the Veteran underwent a VA examination to assess the current severity of his right knee DJD.  The examiner documented pain, give-way, stiffness, weakness, swelling, crepitus, locking episodes, antalgic gait, flare-ups, grinding, and tenderness.  There was no evidence of a meniscus (semilunar cartilage) condition or recurrent patellar subluxation or dislocation.  Range of motion testing showed flexion was limited to 100 degrees and extension was limited to 5 degrees.  There was evidence of pain on active motion and following repetitive motion.  However, there was no additional limitation of range of motion.  As for functional limitations, the examiner noted that the Veteran was unable to stand for more than a few minutes and was unable to walk for more than a few yards.  Although no instability of the right knee was noted, the Veteran reported that he frequently utilized a right knee brace and cane.

In October 2011, the Veteran underwent another VA examination to assess the current severity of his right knee DJD.  Range of motion testing showed flexion was limited to 120 degrees and further limited by pain to 110 degrees.  Extension was not limited.  After repetitive use testing, flexion was limited to 120 degrees and further limited by pain to 100 degrees.  Extension was not limited on repetitive use testing.  There was no evidence of a meniscus (semilunar cartilage) condition or recurrent patellar subluxation or dislocation.  As for functional limitations, the examiner noted that the Veteran would not be able to sustain vigorous, load bearing demands of work, but could perform in a low level ambulatory and/or sedentary work environment.  Although no instability of the right knee was noted, the Veteran reported that he regularly utilized a right knee brace and cane.

In light of the evidence of record and based on the legal criteria above, the Board finds that, prior to January 17, 2012, the criteria for a higher initial 30 percent rating under DC 5257 are met.  Chiefly, VA Medical Center (VAMC) records and VA examinations dated from 2004 to 2012 document severe DJD of the right knee with evidence of severe instability. 

In that regard, the Board notes that in June 2006 the Veteran demonstrated antalgic gait with medial collateral ligament laxity.  On VA examination in July 2008, he demonstrated instability of the right knee and utilized a brace to stabilize the knee. Significantly, while the December 2010 and October 2011 VA examiners indicated no instability of the right knee, the Veteran demonstrated antalgic gait and give-way, and reported constant to regular use of a brace and cane.  VAMC records also showed the Veteran's consistent reports of right knee pain and instability, and that he utilized a knee brace and began using a cane to help with stability.  See March 2007 and May 2008 VAMC records.  

Accordingly, as the record shows evidence of right knee instability prior to January 17, 2012 and that such instability resulted in the need for constant to regular use of a cane/brace, the Board finds that the evidence is at least in equipoise as to whether severe instability was demonstrated.  As such, the Board finds that a higher 30 percent rating is warranted for the period prior to January 17, 2012. 

The Board has considered whether a rating in excess of 30 percent may be warranted for instability/subluxation, but 30 percent is the highest schedular rating available under DC 5257.

The Board has also considered whether a separate rating is available for limitation of motion of the right knee.  As previously indicated, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion must at least meet the criteria for a zero-percent rating (i.e., flexion limited to 60 degrees or extension limited to 5 degrees).  However, the record shows that the Veteran was at most limited to 100 degrees of flexion.  Furthermore, although the December 2010 VA examiner found limitation of extension by 5 degrees, the other evidence of record weighs against this finding.  In pertinent part, VA examinations, dated in close proximity before and after the December 2010 VA examination, show no limitation of motion with regard to right knee extension.  Therefore, the Board finds that a separate rating for arthritis based on limitation of motion is not warranted.  

The Board also finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263(genu recurvatum) are not applicable because the evidence of record does not show the Veteran has any of those conditions.

From March 1, 2013.

For the period from March 1, 2013, the Veteran asserts that he is entitled to a rating in excess of 30 percent for right knee DJD.  Specifically, by and through his attorney, the Veteran contends that his rating of 30 percent should be increased to 60 percent due to chronic residuals of weakness, status post total knee replacement.  See June 2014 Brief in Lieu of Hearing.  .  

As indicated, from March 1, 2013, the Veteran's right knee DJD, status post total knee replacement has been rated under DC 5055 on the basis of right knee replacement (prosthesis).  Under DC 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a 60 percent rating when there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to DCs 5256, 5261, and 5262.  The minimum rating is 30 percent under DC 5055.  38 C.F.R. § 4.71a.

The Board notes that, in the case at hand, the Veteran underwent a right total knee replacement in January 2012.  As a result, the RO awarded him a 100 percent rating from January 17, 2012 to February 28, 2013, for the convalescent period following his knee replacement surgery.  See March 2012 Rating Decision.  

Thereafter, in June 2015, the Veteran underwent a VA examination to assess the current severity of his right knee disability.  The examiner noted pain with weight bearing and instability of station.  Upon further evaluation, however, the examiner did not find evidence of joint instability.  Range of motion testing showed flexion was limited to 100 degrees.  Extension was not limited.  There was no additional loss of range of motion upon repetitive use testing.  There was no evidence of a meniscus (semilunar cartilage) condition or recurrent patellar subluxation or dislocation.  As for functional limitations, the examiner noted that the Veteran would be restricted in any occupation requiring prolonged standing, walking, lifting, or carrying.  The Veteran also utilized a cane for ambulation.  

Most recently, in March 2017, the Veteran underwent a VA examination to assess the current severity of his right knee disability.  The examiner documented symptoms of pain, fatigue, weakness, lack of endurance, incoordination, tenderness, and crepitus.  Range of motion testing showed flexion was limited to 45 degrees and extension was limited to 35 degrees.  The examiner indicated pain was exhibited on range of motion testing and was noted on examination.  Repetitive use testing was not performed as the Veteran was in pain from minimal movements of the knee.  There was no evidence of a meniscus (semilunar cartilage) condition or recurrent patellar subluxation or dislocation.  As for functional limitations, the examiner noted that the Veteran could put his feet down to move around; however, it hurt to weight bear and he could barely walk five feet.  The examiner also noted that the Veteran constantly utilized a cane to gain his balance so that he did not fall down.

Based on the foregoing, the Board finds that, from March 1, 2013, the evidence is at least in equipoise as to whether Veteran's right knee disability was manifested by chronic right knee replacement residuals consisting of severe painful motion and weakness.  In relevant part, the June 2015 VA examiner documented pain on weight bearing and instability of station, and the required regular use of a cane for ambulation.  Logically, such evidence indicates that the Veteran suffered from residual weakness in his right knee.  Moreover, those symptoms seem to persist up to his March 2017 VA examination, which documented right knee symptomatology consisting of severe pain on motion and weight bearing, weakness, fatigue, incoordination, tenderness, lack of endurance, and crepitus.  Accordingly, in affording the Veteran the benefit of the doubt, the Board finds that such chronic residuals were present from March 1, 2013 through the remainder of the appeal period and more nearly approximate the criteria for a 60 percent rating under DC 5055.  

The Board notes that a 60 percent rating is the highest schedular rating available for residuals following knee replacement under DC 5055 and contemplates the entire symptomatology associated with the Veteran's right knee.  Indeed, such rating would not be exceeded by any weakness, pain, or limitation of motion as rated by analogy under DCs 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a.  As the Veteran has already been assigned this rating from March 10, 2017, the Board need not consider whether a higher rating is available during that period.  Importantly, the "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68. In relation to amputations of the lower extremity, a 60 percent disability rating is assigned if there is an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, DC 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a , DCs 5163 and 5164. 

A higher rating of 80 percent requires amputation in the upper third of the thigh.  The evidence of record does not indicate that such an amputation has been approximated by the Veteran's functional limitations.  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, DCs 5161, 5162, 5163, 5164, a 60 percent disability rating is the maximum assignable disability rating for the Veteran's right knee disability from March 1, 2013.

The Board has also considered whether a separate rating is warranted under DCs 5257 (for instability), 5260 (limitation of flexion), and 5261 (limitation of extension).  Nevertheless, the Board notes that the rating under DC 5055 encompasses all identifiable residuals post total knee replacement, including limitation of motion, instability, and functional impairment.  See VA Adjudication Procedure Manual M21-1 at Part III, Subpart iv, Chapter 4, Section A, Topic 4, Block h.  Accordingly, separate ratings are not available for these DCs.  

ORDER

An initial disability rating of 30 percent, but no higher, prior to January 17, 2012 for service-connected right knee disability is granted subject to the laws and regulations governing the payment of monetary benefits.

An initial disability rating of 60 percent, but no higher, from March 1, 2013 to March 10, 2017, for service-connected right knee disability is granted subject to the laws and regulations governing the payment of monetary benefits. 

An initial disability rating in excess of 60 percent from March 10, 2017, for service-connected right knee disability is denied.


REMAND

Initially, the Board notes that to meet the TDIU schedular requirements, the Veteran must have one disability rated at 60 percent or more; or, if he has two or more disabilities, one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, prior to February 12, 2009, the Veteran was service-connected for right knee DJD (30 percent, as of the date of this decision), migraines (10 percent), right ureteropelvic junction obstruction (10 percent), hypertension (10 percent); and hearing loss (0 percent).  Therefore, the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  As such, the Veteran's claim for a TDIU may only be considered on an extraschedular basis under 38 C.F.R. § 4.16(b).  

The Board recognizes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the TDIU schedular requirements, rating boards will submit the case to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  

After a thorough review of the evidence of record, the Board finds that remand is warranted for referral to the Director, Compensation Service.  In relevant part, the record suggests that, prior to February 12, 2009, the Veteran had difficulty standing/walking due to his right knee disability, had trouble understanding speech due to his hearing loss, was unable to function when migraine headaches were present, and had urinary frequency every 30 minutes due to his ureteropelvic junction obstruction.  Accordingly, in light of these limitations, the AOJ is instructed to refer the Veteran's TDIU claim to the Director, Compensation Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should submit the Veteran's claim for a TDIU prior to February 12, 2009 to the Director, Compensation Service, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

2.  Thereafter, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


